186 F.2d 36
WHITTENBURG et al.v.PHILLIPS PETROLEUM CO.
No. 13241.
United States Court of Appeals, Fifth Circuit.
January 5, 1951.
Rehearing Denied March 12, 1951.

Howard F. Saunders, E. T. Scott, Amarillo, Tex., for appellants.
Thomas M. Blume, C. J. Roberts, and E. H. Foster, all of Amarillo, Tex., for appellee.
Before HOLMES and RUSSELL, Circuit Judges, and DAVIDSON, District Judge.
PER CURIAM.


1
The subject matter of this suit is a 1/32 mineral interest in land in Texas. The case was submitted to a jury for an advisory verdict on several special issues, and the judgment appealed from is not inconsistent with the answers given by the jury in the verdict returned upon those issues. In addition to adopting most of the facts as found by the jury, the trial court made findings of its own, and stated its conclusions of law. The court disregarded only the special verdict in answer to special issue number one. We agree with the court below that the instrument of June 26, 1931, conveying the interest in question, on its face and by reference to the deed in evidence dated June 9, 1926, from the American State Bank to the Pulaski Oil Company, conveyed a well-defined title, that is, a fee simple mineral interest as distinguished from a defeasible leasehold estate; also that the description of the estate conveyed, and other terms of said mineral conveyance, are free from ambiguity. Also we agree that extrinsic evidence was not admissible to alter, enlarge, or contradict said instrument.


2
We find no reversible error in the record, and the judgment appealed from is


3
Affirmed.